           Case 1:19-cv-00666-DAD-GSA Document 21 Filed 04/09/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID BRANDON RAMSEY,                        1:19-cv-00666-DAD-GSA-PC
12                 Plaintiff,                     FINDINGS AN RECOMMENDATIONS,
                                                  RECOMMENDING THAT THIS CASE
13         vs.                                    PROCEED AGAINST DEFENDANTS
                                                  JIMENEZ, DICKERSON, BORLINA, AND
14   C/O A. DICKERSON, et al.,                    SANTIAGO FOR USE OF EXCESSIVE
                                                  FORCE AND DENIAL OF MEDICAL
15               Defendants.                      CARE UNDER THE EIGHTH
                                                  AMENDMENT, AND THAT ALL OTHER
16                                                DEFENDANTS AND CLAIMS BE
                                                  DISMISSED FOR PLAINTIFF’S FAILURE
17                                                TO STATE A CLAIM
                                                  (ECF NO. 15.)
18
                                                  OBJECTIONS DUE WITHIN FOURTEEN
19                                                DAYS
20

21

22          David Brandon Ramsey (“Plaintiff”) is a prisoner proceeding pro se and in forma
23   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On May 10, 2019, Plaintiff
24   filed the Complaint commencing this action in the Sacramento Division of the U.S. District Court
25   for the Eastern District of California. (ECF No. 1.) On May 16, 2019, the case was transferred
26   to this court. (ECF No. 5.)
27          On July 30, 2020, the court dismissed the Complaint for failure to include a request for
28   relief in the Complaint in violation of Rule 8(a)(3) of the Federal Rules of Civil Procedure, with

                                                     1
           Case 1:19-cv-00666-DAD-GSA Document 21 Filed 04/09/21 Page 2 of 3



 1   leave to amend. (ECF No. 12.) On October 5, 2020, Plaintiff filed the First Amended Complaint.
 2   (ECF No. 15.) The First Amended Complaint names as defendants Sergeant A. Jimenez,
 3   Correctional Officer (C/O) A. Dickerson, C/O S. Borlina, C/O J. Santiago, and John Does #1 and
 4   #2 (CDCR peace officer staff) (collectively, “Defendants”).
 5          The court screened the First Amended Complaint and issued an order on February 9,
 6   2021, requiring Plaintiff to either (1) File Second Amended Complaint or (2) Notify the Court
 7   that he is willing to proceed only with the excessive force claims against Defendants Dickerson,
 8   Jimenez, Borlina, and Santiago found cognizable by the Court, and dismissing all other claims
 9   and defendants. (ECF No. 16.)
10          On April 2, 2021, Plaintiff notified the court that he is willing to proceed only with the
11   claims in the First Amended Complaint found cognizable by the court. (ECF No. 20.)
12          Based on the foregoing, it is HEREBY RECOMMENDED that:
13          1.      Plaintiff proceed in this case with his cognizable claims against defendants
14                  Sergeant A. Jimenez, C/O A. Dickerson, C/O S. Borlina, and C/O J. Santiago for
15                  use of excessive force and denial of medical care in violation of the Eighth
16                  Amendment;
17          2.      All other claims and defendants be dismissed from this case based on Plaintiff’s
18                  failure to state a claim;
19          3.      Plaintiff’s claims for retaliation, ADA discrimination, state law claims, and
20                  attorney’s fees be dismissed based on Plaintiff’s failure to state a claim;
21          4.      Plaintiff’s John Doe Defendants #1 and #2 be dismissed from this case based on
22                  Plaintiff’s failure to state any claims against them; and
23          5.      This case be referred back to the Magistrate Judge for further proceedings,
24                  including initiation of service of process.
25          These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
27   (14) days after the date of service of these findings and recommendations, Plaintiff may file
28   written objections with the court.         Such a document should be captioned “Objections to

                                                       2
           Case 1:19-cv-00666-DAD-GSA Document 21 Filed 04/09/21 Page 3 of 3



 1   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 2   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 3   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 4   (9th Cir. 1991)).
 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 8, 2021                         /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
